Citation Nr: 9925984	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  97-33 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Evaluation of low back strain, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1973 to 
April 1976.

The matter of service connection for low back disability 
previously came before the Board of Veterans' Appeals (Board) 
from a rating decision by the Boston, Massachusetts RO.  
Service connection for both a low back disorder and a right 
wrist disability was denied by the RO in January 1994.  The 
veteran appealed and was afforded a hearing at the RO in July 
1994.  His claims were denied by the hearing officer in 
September 1994.  Thereafter, the veteran moved and his appeal 
was processed through the Manchester, New Hampshire RO.

By a November 1996 decision, the Board denied service 
connection for a right wrist disorder and remanded the issue 
of service connection for a low back disorder.  Thereafter, 
by rating decision of October 1997, the RO granted service 
connection for low back strain and assigned a 10 percent 
disability rating, effective from June 8, 1993.  The veteran 
appealed for a higher rating.  In a June 1998 rating action, 
the RO granted a higher (20 percent) rating for low back 
strain, effective from June 8, 1993.  The veteran was 
afforded a second hearing at the RO before a local hearing 
officer in February 1999.  The case has now been returned to 
the Board for further appellate consideration.  Inasmuch as 
this appeal is from an original award, the Board has framed 
the issue as shown on the title page of this decision.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


REMAND

The Board notes that the veteran's disability, characterized 
as low back strain, is currently rated under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5292.  This code 
contemplates impairment manifested by limitation of motion.  
For this reason, medical evidence is required as to the 
degree of functional loss caused by the veteran's pain from 
this disability.  See DeLuca v. Brown, 8 Vet.App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain).  This is especially so in light of the 
veteran's oft-repeated complaints of pain.

When rating musculoskeletal disability, it should be 
remembered that "a part which becomes painful on use must be 
regarded as seriously disabled."  38 C.F.R. § 4.40 (1998).  
In DeLuca, supra, the United States Court of Appeals for 
Veterans Claims (Court) cited the case of Bierman v. Brown, 
6 Vet.App. 125, 129 (1994) in which 38 C.F.R. § 4.10 was 
quoted for the proposition that a rating examination must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  DeLuca, at 206 
(emphasis added).  In order to effectuate this requirement, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  This is what is required in the context of a VA 
medical examination concerning the veteran's disability.

On VA examination in January 1998, the veteran reported a 
history of several back injuries in service.  He complained 
of progressively worsening pain.  He said that he had not 
received any relief from therapy, hot tubs, massage, 
medication or cortisone shots.  He reported significant 
difficulty in conducting his activities of daily living, such 
as prolonged sitting or standing and lifting objects.  On 
examination, there were no objective findings related to the 
low back.  The veteran was reported to be tender to the left 
of the mid-line adjacent to the left scapula at about T-6 or 
T-7 level.  Palpation produced discomfort that radiated 
around the T-6 or T-7 dermatome anteriorly.  Range of motion 
of the spine was reported as follows: forward flexion was 
limited to 60 degrees; backward extension was possible to 20 
degrees; lateral flexion was possible to 25 degrees and 
rotation was possible to 25 degrees.  There was no evidence 
of muscle atrophy, discoloration, instability, deformity, 
loss of coordination in the back or in the lower extremities 
and there were no neurological deficits demonstrable by 
reflex, sensory, or motor testing.  X-rays of the thoracic 
spine and lumbar spine were interpreted to be normal.  The 
diagnostic impression was mid-back sprain with myofascial 
fibrosis and post-injury pain syndrome.

The Board notes that, while the report of examination 
referred to the veteran's complaints of pain and recorded 
clinical findings of tenderness and discomfort, no attempt 
was made to quantify the veteran's pain as required by 
DeLuca.  The examiner nevertheless diagnosed mid-back sprain 
with myofascial fibrosis and post-injury pain syndrome, which 
suggests that the pain complained of by the veteran, albeit 
affecting areas other than the low back, was neither 
excessive nor unfounded.  Considered in its entirety, the 
examination report was not responsive to the mandate in 
DeLuca that the examiner express the functional losses 
experienced by the veteran in terms that can be used to apply 
the criteria of the applicable diagnostic codes.  For 
example, while a veteran may have normal range of motion 
demonstrated in a clinical setting, his functional loss due 
to pain or flare-ups may be comparable to a disability level 
contemplated by more severe limitation of motion.  If so, he 
must be rated accordingly.  The only way to apply this rule 
is for the examiner to provide his/her best judgment as to 
what level of disability is caused by the pain or flare-ups, 
etc., and to report such an opinion in terms that can be used 
to apply the rating criteria.  In order to obtain this kind 
of evidence, a remand is required.

VA outpatient treatment records dated in December 1998 and 
February 1999 were received from the Manchester, New 
Hampshire VA Medical Center (VAMC).  The veteran was referred 
for evaluation and management of diffuse chronic pain 
syndrome.  Following evaluation, the diagnostic impression 
was physiologic etiology of pain based on pain descriptions 
and history of physical traumas most likely myofascial in 
origin, involving the upper and lower back, shoulders and 
neck.  In February 1999, the diagnosis was further refined to 
chronic myofascial pain involving many joints.  The veteran 
was to initiate occupational and physical therapy for his 
spine and shoulder and return as needed to the orthopedic 
clinic.

At his RO hearing in February 1999, the veteran testified 
that he had difficulty getting out of bed and had trouble 
sleeping because of back pain.  He said that he had used a 
TENS unit and was receiving physical therapy at the VA 
Hospital.  The veteran indicated that a VA physician had 
advised him that there was no reason to perform any surgery 
on his back and that he would simply have to learn to live 
with it.  The veteran indicated that he had been receiving 
disability benefits from the Social Security Administration 
since 1994.  Those records have been obtained and are 
associated with the claims folder.  The veteran indicated 
that he had recently had two MRI's taken which might show 
additional disability warranting an increased rating.

Subsequent to the RO hearing in February 1999, the RO 
obtained copies of MRI's of the veteran's lumbar and cervical 
spine which were performed in May 1998 and October 1998 at 
the Boston, Massachusetts VAMC.  The MRI's were both 
interpreted to be unremarkable.

This issue is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his service-connected low 
back strain since January 1998, the date 
of the last VA examination.  Based on his 
response, and with appropriate 
authorizations, the RO should obtain a 
complete copy of all treatment records 
pertaining to the above disability from 
the identified health care provider(s).  
All treatment records obtained should be 
associated with the claims folder.

2.  Following the receipt of the above-
requested evidence, if any, the RO should 
schedule the veteran for a VA orthopedic 
examination.  The examiner should review 
the claims file, examine the veteran and 
provide findings that take into account 
all functional impairments identified in 
38 C.F.R. §§ 4.40, 4.45 (1998), including 
pain, incoordination, weakness, 
fatigability, abnormal movements, etc.  
The examiner should identify each 
functional limitation legitimately 
experienced by the veteran as a result of 
his service-connected low back strain 
only.  Functional loss due to such 
difficulties should be described in terms 
of additional range-of-motion loss beyond 
that which is clinically observed.  See 
DeLuca, supra.  If such analysis is not 
possible, the reasons for this 
impossibility should be set forth.  If 
the veteran is examined at a time of 
maximum disability, this should be noted.  
All findings, opinions and bases therefor 
should be set forth in detail.

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  Adjudicatory action should be 
taken which takes into account the 
principles of Fenderson, supra.  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

The veteran and his representative should be given an 
opportunity to respond to the SSOC.  Thereafter, the claims 
file should be returned to this Board for further appellate 
review.  No action is required of the veteran until he 
receives further notice, but he may submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


